February 15, 2008


Ms. Anita F. Kawaja
Fleming & Associates, L.L.P.
1330 Post Oak Blvd., Suite 3030
Houston, TX 77056-3104
Mr. Michael V. Powell
Locke Lord Bissell & Liddell LLP
2200 Ross Avenue, Suite 2200
Dallas, TX 75201-6776

RE:   Case Number:  03-0824
      Court of Appeals Number:  14-02-00634-CV
      Trial Court Number:  107968

Style:      KATHRYN AYLOR BOWDEN, BEULAH POORMAN VICK, OMER F. POORMAN,
      MONTE CLUCK, ROYCE YARBROUGH, AND BENNY TED POWELL
      v.
      PHILLIPS PETROLEUM COMPANY, GPM GAS CORPORATION, PHILLIPS GAS
      MARKETING COMPANY, PHILLIPS GAS COMPANY, AND GPM GAS TRADING COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Brister not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells   |
|   |Ms. Glory      |
|   |Hopkins        |